Citation Nr: 1610451	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  11-29 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to recognition as a dependent child for dependency and indemnity compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, her spouse, and a relative



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1941 to June 1946.  He died in February 1973, and the appellant is his surviving daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 administrative decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  Jurisdiction over the claim was subsequently transferred to the VA RO in Nashville, Tennessee.  

In December 2015, the appellant testified via video before a Veterans Law Judge seated in Washington, D.C.  A transcript of this hearing has been added to the claims file.  


FINDINGS OF FACT

1.  The Veteran died in February 1973.
 
2.  The appellant is the Veteran's daughter and was born in July 1952.  

3.  The appellant was 20 years of age at the time of the Veteran's death.  

4.  The appellant filed a claim for dependency and indemnity compensation (DIC) benefits which was received in October 2010.  


CONCLUSION OF LAW

As a matter of law, the appellant is not entitled to recognition as the "child" of the Veteran for the purpose of VA death benefits.  38 U.S.C.A. §§ 101, 1310 (West 2014); 38 C.F.R. §§ 3.1(d), 3.12, 3.57, 3.356 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is inapplicable to matters of pure statutory interpretation, however.  Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  In this case, there is no debate as to the relevant facts.  Rather, the issue turns on an application of the law to those facts.  Whether the appellant in this appeal is entitled to VA death benefits is a question of law; therefore, VA's duties under VCAA do not apply to this claim.  

Entitlement to Recognition as a Dependent Child

The appellant seeks recognition as the Veteran's dependent child at the time of his February 1973 death for purposes of obtaining DIC benefits.  She asserts that, although she was over the age of 18 in February 1973, she was under the age of 23 and enrolled in college at that time.  

VA law provides that the term "child of the veteran" means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years or an illegitimate child; and is under the age of 18 years; or before reaching the age of 18 years, became permanently incapable of self-support; or after reaching the age of 18 years and until completion of education or training, but not after reaching the age of 23, is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  

The appellant's father (the Veteran), upon whose service the benefits at issue are sought, died in February 1973.  After review of the evidence of record, the Board finds that the undisputed evidence shows that the appellant is the Veteran's adult daughter, but is not the Veteran's "child" as defined for VA death benefits purposes.  At the time of receipt of her claim for DIC benefits, she was 58 years old; thus, she exceeded the maximum allowable age for recognition as a child of a Veteran, regardless of her marital status or if she was pursuing a course of instruction.  

The only other way of establishing "child of a Veteran" status for entitlement to VA death benefits under governing law is by establishing status as a "helpless child."  That is, a person shown to be incapable of self-support prior to the age of 18.  In the present case, the record does not show, nor does the appellant allege, that, prior to turning 18 years old, the appellant was permanently incapable of self-support by reason of either mental or physical defect. 

The Board acknowledges the appellant's contention that she is entitled to VA death benefits based on her father's military service and her status as a surviving child.  The Board also recognizes the traumatic nature of the Veteran's death, witnessed by the appellant, during a domestic dispute between the Veteran and the appellant's mother.  However, due to her age when she filed the application for death benefits and the lack of evidence showing she was permanently incapable of self-support prior to turning 18 years old, the Board must find that the appellant is not a child for VA benefits-eligibility purposes, and eligibility for VA death benefits is precluded as a matter of law.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Moreover, because the law, rather than the facts of the case, is controlling, the provisions of 38 U.S.C.A. § 5107(b) are not for application.


ORDER

Basic eligibility for DIC benefits as a dependent child of the Veteran is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


